AMENDMENT TO THE ADVISORS SERIES TRUST TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT dated as of the 8th day of December, 2011, to the Transfer Agent Servicing Agreement, dated as of June 8, 2006, as amended (the “Agreement”), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the “Trust”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into a Transfer Agent Servicing Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add funds; and WHEREAS, Section 12 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the exhibits and add the following series of Advisors Series Trust: Exhibit BB, the Scharf Fund, is hereby added and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/ Douglas G. Hess By: /s/ Michael R. McVoy Printed Name: Douglas G. Hess Printed Name: Michael R. McVoy Title:President Title: Executive Vice President Scharf – 12/2011 1 Exhibit BB to the Advisors Series Trust Transfer Agent Servicing Agreement Name of Series Date Added Scharf Fund On or after December 8, 2011 Multiple Series Trust TRANSFER AGENT & SHAREHOLDER SERVICES ACCOUNT SERVICES FEE SCHEDULE at December, 2011 Annual Service Charges to the Fund* § Base Fee Per CUSIP $[] /year § NSCC Level 3 Accounts $[] /open account § No-Load Fund Accounts $[] /open account § Load Fund Accounts $[] /open account § Closed Accounts $[] /closed account Services Included in Annual Base Fee Per CUSIP § DST NSCC Charge Activity Charges § Manual Shareholder Transaction & Correspondence $[] /event § Omnibus AccountTransaction $[] /transaction § Telephone Calls $[] /minute § Voice Response Calls $[] /call § Daily Valuation/Manual 401k Trade $[] /trade CUSIP Setup Charge § $[] / CUSIP Out-Of-Pocket Expenses Including but not limited to telephone toll-free lines, call transfers, mailing, sorting and postage, stationery, envelopes, service/data conversion, AML verification services, special reports, record retention, processing of literature fulfillment kits, lost shareholder search, disaster recovery charges, ACH fees, Fed wire charges, NSCC activity charges, voice response (VRU) maintenance and development, data communication and implementation charges, and travel. Additional Services Available but not included above are the following services - FAN Web shareholder e-commerce, FAN Mail electronic data delivery, Vision intermediary e-commerce, client Web data access, client dedicated line data access, programming charges, training, Short-Term Trader reporting, cost basis reporting, Excessive Trader, 12b-1 aging, investor email services, dealer reclaim services, shareholder performance statements, literature fulfillment, money market fund service organizations, charges paid by investors, physical certificate processing, Jumbo pricing, Same Day Cash Management, Real Time Cash Flow, expedited CUSIP setup, sales reporting & 22c-2 reporting (MARS), electronic statements (Informa), marketing and fulfillment solutions (eConnect), and additional services mutually agreed upon. *Subject to annual CPI increase, Milwaukee MSA. Fees are billed monthly. Advisor’s Signature below acknowledges approval of the 8 (eight) fee schedules on this Exhibit BB. Scharf Investments, LLC By: /s/ Jason Marcus Printed Name: Jason Marcus Title:COO/CCO
